Cohn, J.
(concurring). If the trial commissioner had before him the newly discovered evidence, to wit, the original report of the prisoner’s condition which is now shown to have been filled out in the handwriting of the desk lieutenant and not in the handwriting of petitioner (though it was signed by petitioner), it may well be that the trial commissioner would not have adjudged petitioner guilty of specifications 5 and 6. Such new evidence might have an important bearing upon those two counts. Were these the only specifications charged against petitioner he would undoubtedly be entitled to a rehearing.
However, as to specifications 2, 3 and 4 there appears to be substantial evidence in the record to sustain the finding of guilt. An adjudication of guilt upon specifications such as these has been held sufficient to sustain dismissal *883from the police department (Matter of Roge v. Valentine, 280 N. Y. 268). It is for that reason that I concur in the determination to confirm.
Dore, J. P., Callahan and Van Voorhis, JJ., concur in decision; Cohn, J., concurs in opinion in which Shientag, J., concurs.
Determination unanimously confirmed, with $50 costs and disbursements to the respondent. No opinion.